This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2014).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A14-1116

                               In re the Marriage of:
                           Beverly Abuzzahab, petitioner,
                                    Respondent,

                                        vs.

                               Faruk Said Abuzzahab,
                                     Appellant.

                               Filed April 20, 2015
                                    Affirmed
                               Stoneburner, Judge

                           Hennepin County District Court
                             File No. 27-FA-000059130


Debra E. Yerigan, Amie E. Penny Sayler, Messerli & Kramer P.A., Minneapolis,
Minnesota (for respondent)

Kathleen M. Newman, Nancy E. Murphy, Kathleen M. Newman & Associates, P.A.,
Minneapolis, Minnesota (for appellant)


      Considered and decided by Johnson, Presiding Judge; Halbrooks, Judge; and

Stoneburner, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

STONEBURNER, Judge

      Appellant challenges the district court’s denial of his motion to reduce or

terminate his spousal-maintenance obligation to respondent, arguing that he has shown

substantial changes in circumstances that make the current obligation unreasonable and

unfair. Appellant bases his argument on assertions of his decreased income and increased

need and respondent’s decreased needs and failure to maximize income from assets

available for her support. Because the district court did not err in concluding that

husband failed to meet his burden to prove his assertions, we affirm.

                                         FACTS

      The 20-year marriage of appellant Faruk Said Abuzzahab (husband) and

respondent Beverly Abuzzahab (wife) was dissolved by judgment initially entered in

1982 and amended several times thereafter. The last amended judgment that is in the

record, entered in February 1986, required husband to pay wife $4,000 per month in

spousal maintenance and reserves the district court’s jurisdiction over spousal

maintenance. The parties agree that the judgment was again amended in 1987, reducing

husband’s maintenance obligation to $3,500 per month, but this judgment is not in the

record. For purposes of husband’s current motion, the parties agreed that the district

court would use findings from the 1986 judgment.

      At the time of the 1986 judgment, husband, a board-certified psychiatrist with a

Ph.D. in pharmacology, was engaged in the full-time practice of psychiatry and

pharmacology as the sole stockholder of Clinical Pharmacological Consultants, P.A., and


                                            2
was the sole proprietor of Psychopharmacology Fund, an unincorporated research

organization. The 1986 judgment does not state husband’s monthly income but states

that in “the corporate fiscal year ending July 31, 1981,” husband received $215,473 in

financial benefits, including a $160,475 salary, from Clinical Pharmacological

Consultants.

       Wife, a former psychiatric nurse, had been a homemaker during the 20-year

marriage. The 1986 judgment states that, due to health limitations, wife was not likely to

reenter the nursing profession and she was considering pursuing a realtor’s license.

       The parties’ standard of living was described as “high.” Wife’s living expenses

were estimated to be $5,051 per month, and husband’s living expenses were estimated to

be $4,200 per month, some of which were being deducted against $1,000 per month

rental income for space in the home used by the corporation.

       In 2000, when wife began to receive social security benefits, husband reduced his

maintenance payments to $2,750.        In January 2010, husband further reduced his

payments to $2,000. Wife did not pursue a claim for maintenance arrearages until 2012,

at which time she obtained a default judgment in the amount of $132,000.1

       In January 2013, husband moved to terminate his spousal-maintenance obligation.

Because husband failed to provide adequate support for the motion, wife moved to

dismiss the motion for failure to establish a prima facie case. The parties subsequently

agreed to continue the matter and engaged in discovery.


1
  Approximately $20,000 of this judgment was satisfied without payment because
arrearages in that amount had accrued more than ten years prior to entry of the judgment.

                                            3
       In a May 2013 supplemental affidavit, husband asserts that he has begun to wind

down his psychiatric practice, in part due to hearing loss, and that he is facing sanctions

from the medical board that might result in suspension of his license to practice.

Husband asserts that he has not been paid from his practice since March 2013, is using

money from his retirement accounts to pay bills and spousal maintenance, and, due to

decreased income and increased expenses, is no longer able to support wife, whom, he

asserts, has sufficient income from her property to meet her needs. Husband asserts that

wife has artificially created need by giving away a substantial asset in a real-estate

transaction with her daughter. To support his affidavit, husband submitted a then-current

bank statement from his practice, investment reports from January and March 2013

showing IRA withdrawals totaling $50,000, and a report of his 2012 IRA contributions.

       Wife submitted an affidavit stating that she works part-time as a real estate agent

but is unable to work full-time due to her age and health. She states that she lost money

as a realtor in 2011 and 2012 but expected to earn at least $4,280 in 2013. She states that

her income consists of maintenance payments, $1,075 per month in social security

benefits, and $1,000 per month in interest payments from her daughter and son-in-law, to

whom she sold a one-half interest in her home. She explains that, as part of her estate

planning, she signed a quitclaim deed that would transfer her remaining interest in the

home to her daughter and son-in-law. She states that the quitclaim deed is being held by

her estate-planning attorney and will be recorded after her death. Wife states that her

monthly expenses are $5,566.19 and that any reduction in maintenance would result in




                                            4
her being unable to meet her needs. Wife submitted an itemized list of her expenses, a

real-estate tax report, a medical bill, and her 2011 and 2012 federal tax returns.

       After a hearing, the district court denied husband’s motion to terminate his

maintenance obligation. The district court stated that it was unable to find a change of

circumstances due to husband’s failure to provide sufficient evidence of his current

income or expenses. The district court denied husband’s request for reconsideration but

granted his subsequent motion for a new hearing, noting that the interests of justice

warranted reopening the record so that husband could submit current income and

expenses and the district court could more equitably address his modification motion.

       Husband supplemented the record with more than 175 pages of documents

concerning his 2013 income, tax returns from 2010 to 2012, a chart showing monthly

living expenses of $11,125, and a “prehearing order” concerning his pending medical-

board action. Husband also submitted the affidavit of a certified public accountant,

which included calculations that essentially purport to show that if husband continues to

pay $3,500 per month in maintenance, his monthly deficit is vastly disproportionate to

wife’s monthly deficit, but if husband is relieved of his maintenance obligation, each

party will have about the same monthly deficit.

       The district court accepted wife’s evidence of her income and expenses and found

that, because even with social security benefits she is barely able to meet her expenses,

her receipt of social security benefits does not constitute a change of circumstances that

makes husband’s maintenance obligation unreasonable or unfair. The district court also




                                              5
found that the real-estate transactions involving her home do not demonstrate a change of

circumstances that makes the current maintenance award unreasonable or unfair.

      The district court found husband’s evidence insufficient to support a finding of

substantial change in his income or expenses. The district court noted that husband

“submitted form financial documents with no affidavit to explain the numbers he uses.”

The district court found the affidavit of husband’s C.P.A. shows only that the C.P.A.

reviewed documents provided by husband and made calculations based on those

documents with “no independent knowledge of the validity of the proposed inputs.” The

district court again denied husband’s motion to modify his maintenance obligation and

awarded wife $5,000 in attorney fees based on its finding that husband’s actions

unnecessarily increased the length and expense of the proceeding. Husband appeals the

denial of his motion for modification of his maintenance obligation.

                                    DECISION

1.    Husband failed to establish a substantial change in his circumstances.

      Husband asserts on appeal that he has established a substantial change of

circumstances with respect to both parties’ incomes and needs, making the current

maintenance obligation unreasonable and unfair, and that the district court abused its

discretion by denying his motion for modification.

      Minn. Stat. § 518A.39, subd. 2(a) (2014) provides, in relevant part:

                    The terms of an order respecting maintenance or
             support may be modified upon a showing of one or more of
             the following, any of which makes the terms unreasonable
             and unfair: (1) substantially increased or decreased gross



                                            6
                income of an obligor or obligee; (2) substantially increased or
                decreased need of an obligor or obligee . . . .

       District courts have broad discretion when determining whether to modify

spousal-maintenance awards. Youker v. Youker, 661 N.W.2d 266, 269 (Minn. App.

2003), review denied (Minn. Aug. 5, 2003). But modification of maintenance should be

made cautiously and “only upon clear proof of facts showing that a substantial change in

circumstances renders modification equitable.” Wiese v. Wiese, 295 N.W.2d 371, 372

(Minn. 1980). We review a district court’s decision on a motion to modify spousal

maintenance for an abuse of discretion. Hecker v. Hecker, 568 N.W.2d 705, 710 (Minn.

1997). A district court abuses its discretion if its findings of fact are unsupported by the

record or if it improperly applies the law. Dobrin v. Dobrin, 569 N.W.2d 199, 202

(Minn. 1997). “Findings of fact concerning spousal maintenance must be upheld unless

they are clearly erroneous.” Gessner v. Gessner, 487 N.W.2d 921, 923 (Minn. App.

1992); see also Minn. R. Civ. P. 52.01 (stating that findings of fact “shall not be set aside

unless clearly erroneous”).

       In this case, the district court determined that husband’s evidence is insufficient to

permit a finding concerning his current income and expenses. Husband argues that the

district court treated the parties’ evidence inconsistently, accepting wife’s chart of

monthly expenses but rejecting his similar chart as insufficient. But husband ignores the

fact that wife’s sworn affidavit states that her expenses total $5,566.19 (the amount

shown on her chart). Husband did not submit such an affidavit or testimony concerning

his expenses.     The district court noted the same problem with husband’s purported



                                              7
evidence of his income—there is no affidavit or testimony explaining the numbers on the

documents. The district court specifically noted the lack of evidence.2 The district court

suggested that these numbers could be evidence of manipulation of income “for tax

purposes or other purposes.” Similarly, the district court noted that the only affidavit

submitted by husband is from his CPA who has no independent knowledge of the

accuracy or completeness of documents provided by husband.

      Husband relies on the case of Bliss v. Bliss, 493 N.W.2d 583 (Minn. App. 1992),

review denied (Minn. Feb. 12, 1993), to argue that the district court was required to

“make [an] analysis” of husband’s claimed expenses and make any necessary

modifications to find the amount of reasonable expenses. But Bliss involved an initial

award of maintenance in which the district court is required to balance an obligor’s

ability to provide maintenance with the obligee’s needs and ability to meet those needs—

a balance that “can only be struck when the obligee’s needs are, in fact, determined.” Id.

at 587. By contrast, to prevail on his motion for a modification of his maintenance

obligation, husband has the burden to prove any substantial change of circumstances he

asserts. Hecker, 568 N.W.2d at 709. Husband has not provided authority to support his

assertion that a district court is required to make a determination of an obligor’s

reasonable expenses absent sufficient evidence to establish those expenses. The district

court did not abuse its discretion by concluding that husband failed to show a substantial

change in his income or expenses. See Tuthill v. Tuthill, 399 N.W.2d 230, 232 (Minn.


2
  The 2011 tax return submitted by husband shows his salary as a psychiatrist to be
$86,985 and his current wife’s salary to be $114,635.70.

                                            8
Ohio App. 1987) (stating both that a party cannot complain about a lack of findings by the

district court when that party failed to provide the evidence necessary to make the

missing findings, and that because a finding of no substantial change in circumstances is

fatal to a motion to modify maintenance, other findings were not required); see also

Eisenschenk v. Eisenschenk, 668 N.W.2d 235, 243 (Minn. App. 2003) (stating that “[o]n

appeal, a party cannot complain about a district court’s failure to rule in her favor when

one of the reasons it did not do so is because that party failed to provide the district court

with” necessary evidence), review denied (Minn. Nov. 25, 2003).

2.     Husband failed to establish a substantial change in wife’s circumstances that
       make the current obligation unreasonable or unfair.

       In the district court, husband did not challenge the reasonableness or accuracy of

wife’s monthly expenses, found by the district court to be $5,566.97. For the first time

on appeal, husband asserts that the district court erred by including amounts for attorney

fees and vacations in wife’s expenses and failing to include in her income expected real-

estate earnings or investment income. Because these issues were not raised in the district

court, we decline to consider these arguments on appeal. See Thiele v. Stich, 425 N.W.2d
580, 582 (Minn. 1988) (stating that, generally, appellate courts will not consider

arguments raised for the first time on appeal).

       Husband’s argument to the district court was that wife “could have, and should

have, earned substantially more income by entering into an arms-length transaction

regarding her home rather than selling it to her daughter.” Husband characterizes this

transaction as evidence of “the intentional dissipation of assets by . . . wife through her



                                              9
estate planning.” Husband asserts that wife “began to dissipate her assets” in 1994 when

she mortgaged her home to pay her daughter’s medical school loan “rather than earning

income on the asset that could have been used to meet her monthly living expenses.” But

husband provides no authority for his assertion that wife was obligated to sell or

otherwise dispose of her share of marital property to meet her living expenses. Wife

explained that she made the sale because she could no longer afford the taxes on the

home and the transaction is part of her estate planning, reasons that are neither frivolous

nor unjustified. The district court’s finding that wife’s real-estate transaction with her

daughter does not constitute a substantial change of circumstances supporting

modification of maintenance is not clearly erroneous.

       Husband also asserts that the district court improperly speculated that wife may

have been forced to liquidate assets to cover his inadequate maintenance payments. But

the district court made this comment in the context of rejecting husband’s argument that

it should include the maintenance-arrearages judgment in wife’s income, noting that

husband was essentially proposing that he could create a change of circumstances by his

own failure to fully pay his obligation. We find no merit in husband’s assertion that this

comment entitles him to relief on appeal. The district court did not abuse its discretion

by concluding that husband failed to prove a substantial change in circumstances making

the current maintenance obligation unreasonable or unfair.

       Affirmed.




                                            10